OPINION OF THE COURT
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question not answered upon the ground that it is unnecessary. The affirmed findings of fact regarding decedent’s change of domicile, made under the proper evidentiary standard, have support in the record and are beyond our further review.
Concur: Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott and Rivera. Taking no part: Judge AbdusSalaam.